[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                       FILED
                                                               U.S. COURT OF APPEALS
                                No. 10-14876                     ELEVENTH CIRCUIT
                            Non-Argument Calendar                    JULY 7, 2011
                          ________________________                    JOHN LEY
                                                                       CLERK
                  D.C. Docket No. 2:10-cr-00057-AKK-PWG-2

UNITED STATES OF AMERICA,

                                   llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                      versus

JOHN WILLIAM SMITH,

                                llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                          _______________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                  (July 7, 2011)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

      Brett L. Wadsworth, appointed appellate counsel for John William Smith,

has filed a motion to withdraw on appeal supported by a brief prepared pursuant to
Anders v. California, 386 U.S. 738, 87 S. Ct. 1936, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Smith’s convictions and sentences are AFFIRMED.




                                         2